— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of second degree burglary, her principal claim is that the prosecutor’s cross-examination of her expert witness deprived her of a fair trial. We disagree. Although at times the prosecutor’s conduct was less than exemplary, several of defense counsel’s objections were sustained and the court gave the jury curative instructions. Under these circumstances, defendant’s right to a fair trial was not compromised (see, People v Galloway, 54 NY2d 396). We have reviewed defendant’s remaining claims and find that none requires reversal. (Appeal from judgment of Supreme Court, Monroe County, Reed, J.— burglary, second degree.) Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.